Citation Nr: 1301077	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar strain, to include as secondary to service-connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.

4.  Entitlement to a schedular evaluation in excess of 30 percent for service-connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1997 to July 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2011.  A copy of the hearing transcript is associated with the claims folder.

In September 2011, the Board remanded the issues listed on the title page to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

A review of the Virtual VA electronic records storage system reveals additional VA clinical records not associated with the paper claims folder.  These records have been considered by the RO in the September 2012 Supplemental Statement of the Case (SSOC). 

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  This includes obtaining a medical opinion which is based on an accurate factual foundation, and provides a medical opinion which addresses all relevant facts and medical science.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board also observes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran was afforded VA examination in November 2011 to determine whether his bilateral knee and low back disabilities were caused by active service duties or, alternatively, as proximately due to his service-connected bilateral foot disability.  A VA examiner in November 2011 provided a negative nexus opinion noting a factual history that the Veteran did not receive in service treatment for knee pain, and first mentioned knee problems in 2007.  The opinion was also premised, in part, on the absence of any history of an altered gait caused by service-connected bilateral foot disability.

The Veteran's service treatment records (STRs) include a December 1998 report that the Veteran complained of pain in his feet, knees and shins.  A Medical Evaluation Board report in February 1999 revealed that the Veteran demonstrated decreased left ankle dorsiflexion.

VA examinations in August 1999 included the Veteran's report of pain of multiple joints, including the feet, shins, knees, shoulders, right wrist and hips.  He also reported low back pain with episodes of "knot[ting] up.  

The Veteran's subsequent VA treatment records include clinical findings of hypermobility of the feet with excessive inversion and eversion of the ankles.  In January 2003, a VA podiatrist commented that the Veteran manifested secondary tylomas of the 3rd metatarsal heads bilaterally secondary to altered weight distribution.  A March 2009 VA physical rehabilitation outpatient consultation reflected differential diagnoses of metatarsalgia, S1 radiculopathy, tarsal tunnel syndrome or polyneuropathy

The Veteran's VA treatment records also reflect assessments that the Veteran's multiple joint pains may be due to an autoimmune disorder such as Sjorgen's Syndrome due to abnormal laboratory findings such as a positive rheumatoid factor and mildly elevated liver function tests (LFTs) as well as "sicca" symptoms which include "dry eye" and dry mouth.  See VA clinical records dated January and March 2010.  The Veteran is service-connected for dry eye syndrome and, as noted above, reported knee pains during active service. 

In this context, the Board finds that a more comprehensive VA examination is warranted to determine all aspects of service-connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet, to include potential impairment of the ankles.  The Board also finds that additional medical opinion is required to specifically consider whether the Veteran's bilateral knee and low back symptoms are attributable to an autoimmune disorder such as Sjorgen's Syndrome given the inservice complaints of joint pain and the fact that service-connected dry eye syndrome is one of the "sicca" factors being considered as supporting a potential autoimmune disorder diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all relevant VA clinical records since January 6, 2012.

2.  Upon completion of the above, schedule the Veteran for examination by a podiatrist to determine the current residuals of service-connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.  The claims folder contents must be made available to the examiner for review.  Following examination and interview of the Veteran as well as review of the claims folder, the examiner is requested to address the following:

	a) identify all aspects of service-connected pes cavus deformity;

	b) identify whether the service-connected pes cavus deformity involves impairment of the left and/or right ankle and, if so, provide range of motion findings including for the affected ankle(s) and evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the ankle joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left ankle due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.

In providing these findings, the examiner is requested to consider the following:
* a Medical Evaluation Board report in February 1999 which included a finding of decreased left ankle dorsiflexion;
* VA clinical records reflecting findings of hypermobility of the feet with excessive inversion and eversion of the ankles;
* a January 2003 podiatrist comment that the Veteran manifested a secondary tyloma of the 3rd metatarsal heads bilaterally secondary to altered weight distribution; and
* a March 2009 VA physical rehabilitation outpatient consultation reflecting differential diagnoses of metatarsalgia, S1 radiculopathy, tarsal tunnel syndrome or polyneuropathy.

3.  Upon completion of the foot examination, schedule the Veteran for appropriate examination(s) to determine the nature and etiology of his bilateral knee and low back complaints.  The claims folder contents must be made available to the examiner for review.  Following examination and interview of the Veteran as well as review of the claims folder, the examiner is requested to address the following:

   (a) identify all current, chronic disorders affecting the Veteran's back, left knee and/or right knee, including whether the Veteran manifests an autoimmune disorder such as Sjorgen's Syndrome;
   
   b) provide opinion as to whether it at least as likely as not (i.e., at least a 50/50 probability) that any current disorder of the back, left knee and/or right knee first manifested in service was the result of any incident in service; OR, 

	c) if the Veteran manifests an autoimmune disorder, whether it at least as likely as not (i.e., at least a 50/50 probability) that such disorder first manifested during active service; OR

   c) provide opinion as to whether it at least as likely as not (i.e., at least a 50/50 probability) that any current disorder of the back, left knee and/or right knee has been caused by service-connected bilateral foot disabilities; OR 
   
   d) provide opinion as to whether it at least as likely as not (i.e., at least a 50/50 probability) that any current disorder of the back, left knee and/or right knee has been aggravated beyond the normal progress of the disorder by service-connected bilateral foot disabilities?
   
In providing these findings, the examiner is requested to consider the following:
* a December 1998 STR wherein the Veteran reported pain in his feet, knees and shins;
* a Medical Evaluation Board report in February 1999 which included a finding of decreased left ankle dorsiflexion;
* VA examination reports in August 1999 wherein the Veteran report of pain of multiple joints, including the feet, shins, knees, shoulders, right wrist and hips, as well as low back pain with episodes of "knot[ting] up;
* a November 2002 VA clinical record wherein the examiner suspected that the Veteran's knee tenderness was related to his foot problems and alignment;
* a January 2003 podiatrist comment that the Veteran manifested a secondary tyloma of the 3rd metatarsal heads bilaterally secondary to altered weight distribution;
* a July 2008 VA clinic record noting the Veteran's report of bilateral knee pain by 4 years;
* a February 2009 VA examination report reflecting the Veteran's recollection of knee and back pain during active service;
* a March 2009 VA physical rehabilitation outpatient consultation reflecting differential diagnoses of metatarsalgia, S1 radiculopathy, tarsal tunnel syndrome or polyneuropathy; and
* the Veteran's VA clinical records beginning in 2010 reflecting assessments that the Veteran's multiple joint pains may be related to abnormal laboratory findings, such as a positive rheumatoid factor and mildly elevated liver function tests as well as "sicca" symptoms which include "dry eye" and dry mouth;

For any opinion expressed, the examiner should be asked to include a comprehensive rationale based on sound medical principles and facts.

4.  Thereafter, re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

